DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020; 3/10/2021; 9/2/2021; 12/30/2021 and 6/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-19) in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action incorrectly states that Claims 10-14 are device claims as opposed to method claims.
 	This traversal is found persuasive. Since the applicants do not traverse the restriction between the method and device claims, the record shall reflect that Invention I (claims 1-19) is elected by the applicants without traverse.
Response to Amendment/Claim Status
Claims 1-19 are currently pending. Claim 20 is now canceled, and claims 21-30 were previously canceled. No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9; and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUKI et al (US 2016/0133741 A1-IDS presented prior art, hereafter Matsuki).
Re claim 1, Matsuki discloses in FIGS. 2A-4D (with references to FIG. 1 and (including modifications to FIGS. 2C-3B) a method of forming a semiconductor device (MOSFET), the method comprising:
forming a wide band-gap semiconductor drift region (SiC 2 in FIG. 2A; ¶ [0067]) on a substrate (1 in FIG. 2A; ¶ [0067]), the drift region (2) and the substrate (1) each doped with dopants having a first conductivity type (n-type; ¶ [0067]);
implanting second conductivity type dopants (p-type B or Al 16 in FIG. 2A; ¶ [0067]) into an upper surface (top horizontal plane) of the drift region (2) to form a termination region (peripheral region in FIG. 2A; ¶ [0057]) of the semiconductor device and a shielding pattern (10 in FIG. 2A; ¶ [0067]) in an active region (cell region in FIG. 2A; ¶ [0057]) of the semiconductor device (MOSFET; ¶ [0066]), the second conductivity type (p-type) being opposite the first conductivity type (n-type);
forming a semiconductor layer (3 in FIG. 2B; ¶ [0068]) on an upper surface (top horizontal plane) of the drift region (2) via epitaxial growth (¶ [0068]), the semiconductor layer (3) having a dopant concentration of less than 1x1016/cm3 as grown (5x1015/cm3 to 5x1016/cm3; ¶ [0045]); and
implanting second conductivity type dopants (p-type in modified FIG. 2C; ¶ [0093]) into the semiconductor layer (3) in the active region (cell region) to form well regions (left and right sides 5 and reduced area of 3 under 5 in FIG. 2D; ¶ [0092]-[0093]) of the second conductivity type (p-type).
For the record, the examiner is relying on the embodiment of FIGS. 2A-4D, where modifications to FIGS. 2C-3B are applied (¶ [0092]-[0093], resulting in a single embodiment based on FIGS. 2A-4D with the modified figures identified with “modified” preceding the corresponding figure(s). Also, the drawings reflect a single gate trench. However, the background of the invention specifies that multiple trenches (not shown; ¶ [0014]) are formed for each embodiment of the invention, and thus, limitations specifying multiple (gate) trenches is anticipated by Matsuki.

Re claim 2, Matsuki discloses the method of Claim 1, wherein the semiconductor layer (3) is doped with first conductivity type dopants (n-type 4; ¶ [0092]).

Re claim 3, Matsuki discloses the method of Claim 1, further comprising: forming gate trenches (6 in FIG. 3C; ¶ [0014] and [0075]) in the semiconductor layer (3), the gate trenches (6) extending into the upper surface (top horizontal plane) of the drift region (2); and sequentially forming a gate insulation layer (8 in FIG. 3D; ¶ [0014] and [0076]) and a gate electrode (9 in FIG. 4A; ¶ [0014] and [0077]) in each gate trench (6), wherein the well regions (left/right sides 5) are on opposed (left/right) sides of the gate trenches (6).

Re claim 4, Matsuki discloses the method of Claim 3, wherein the gate trenches (6) extend in a first direction (vertically) on the drift region (2), and wherein a first well (left 5) region and a second well region (right 5) of the well regions (left/right 5) are separated (spaced apart) from one another in the first direction (vertically), with a portion (left 4) of the semiconductor layer (3) therebetween (in-line with when left/right sides 4 are implanted into 3; ¶ [0092]).
Re claim 5, Matsuki discloses the method of Claim 4, wherein the first well region (left 5) and the second well region (right 5) extend in a second direction (laterally) that intersects (crosses) the first direction (vertically).
Re claim 6, Matsuki discloses the method of Claim 4, wherein the portion (right 4) of the semiconductor layer (3) is a first portion, and wherein a second portion (left 4) of the semiconductor layer (3) is between the first well region (left 5) and one of the gate trenches (6 in FIG. 4D) in a second direction (laterally) that intersects (crosses) the first direction (vertically).

Re claim 7, Matsuki discloses the method of Claim 3, wherein respective portions (under left/right 4) of the well regions (left/right 5 and reduced area of 3) that are adjacent the gate trenches (6) comprise channel regions (regions of 3 vertically under left/right 4), wherein each channel region has a lower concentration (p vs p+) of the second conductivity type dopants (p-type) than a remainder of the well region (left/right 5).

Re claim 9, Matsuki discloses the method of Claim 3, wherein the gate trenches (6 in FIG. 3C) are formed after the second conductivity type dopants (10 in FIG. 2A) are implanted into the semiconductor layer (3) in the active region.

Re claim 15, Matsuki discloses in FIGS. 2A-4D (with references to FIG. 1 and (including modifications to FIGS. 2C-3B) a method of forming a semiconductor device (MOSFET), the method comprising:
forming a wide band-gap semiconductor drift region (SiC 2 in FIG. 2A; ¶ [0067]) on a substrate (1 in FIG. 2A; ¶ [0067]), the drift region (2) and the substrate (1) each doped with dopants having a first conductivity type (n-type; ¶ [0067]);
forming a semiconductor layer (3 in FIG. 2B; ¶ [0068]) on an upper surface (top horizontal plane) of the drift region (2) via epitaxial growth (¶ [0068]),
implanting second conductivity type dopants (p-type in modified FIG. 2C; ¶ [0093]) into the semiconductor layer (3) to form a plurality of second conductivity type well regions (left and right sides 5 in FIG. 2D; ¶ [0092]-[0093]), the second conductivity type (p-type) being opposite the first conductivity type (n-type);
forming gate trenches (6 in FIG. 3C; ¶ [0014] and [0075]) in the semiconductor layer (3), the gate trenches (6) extending in a first direction (vertically) on the drift region (2); and
sequentially forming a gate insulation layer (8 in FIG. 3D; ¶ [0014] and [0076]) and a gate electrode (9 in FIG. 4A; ¶ [0014] and [0077]) in each gate trench (6),
wherein a first well region (left side 5) and a second well region (right side 5) of the plurality of second conductivity type well regions (left/right sides 5) extend in a second direction (laterally) that intersects (crosses) the first direction (vertically).
For the record, the examiner is relying on the embodiment of FIGS. 2A-4D, where modifications to FIGS. 2C-3B are applied (¶ [0092]-[0093], resulting in a single embodiment based on FIGS. 2A-4D with the modified figures identified with “modified” preceding the corresponding figure(s). Also, the drawings reflect a single gate trench. However, the background of the invention specifies that multiple trenches (not shown; ¶ [0014]) are formed for each embodiment of the invention, and thus, limitations specifying multiple (gate) trenches is anticipated by Matsuki.

Re claim 16, Matsuki discloses the method of Claim 15, further comprising: implanting second conductivity type dopants (16 in FIG. 2A; ¶ [0067]) into an upper surface (top horizontal plane) of the drift region (2) to form a termination structure (guard rings 16; ¶ [0067]) in a termination region (peripheral region in FIG. 2A; ¶ [0057]) of the semiconductor device and a shielding pattern (10 in FIG. 2A; ¶ [0067]) in an active region (cell region in FIG. 2A; ¶ [0057])  of the semiconductor device (MOSFET; ¶ [0066]).

Re claim 17, Matsuki disclose the method of Claim 15, wherein the semiconductor layer (3) has a dopant concentration of less than 1x1016/cm3 as grown (5x1015/cm3 to 5x1016/cm3; ¶ [0045]).

Re claim 18, Matsuki discloses the method of Claim 15, wherein a portion (left 4) of the semiconductor layer (3) is between (in-line with when left/right sides 4 are implanted into 3; ¶ [0092]) the first well region (left 5) and the second well region (right 5).
Re claim 19, Matsuki discloses the method of Claim 18, wherein the portion (left 4) of the semiconductor layer (3) is a first portion, and wherein a second portion (right 4) of the semiconductor layer is between (laterally relative to the top plane of the substrate 1) the first well region (left 5) and the gate electrode (9) in a second direction (laterally) that intersects (crosses) the first direction (vertically).

Claim(s) 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al (US 2015/0115286 A1-IDS presented prior art, hereafter Takeuchi).
Re claim 10, Takeuchi discloses in FIGS. 1-4 a method of forming a semiconductor device (MOSFET), the method comprising:
forming a drift region (2 in FIG. 3; ¶ [0059]) on a substrate (1 in FIG. 3a; ¶ [0059]), wherein the drift region (2) comprises a wide band-gap semiconductor material (SiC; ¶ [0059]) doped with dopants having a first conductivity type (n-type; ¶ [0042] and [0059]);
forming a semiconductor layer (3 in FIG. 3a; ¶ [0059]) on the drift region (2);
forming a plurality of well regions (5b/5c in FIG. 3d; ¶ [0065]) in the semiconductor layer (3), wherein the plurality of well regions are doped with dopants having a second conductivity type (p-type; ¶ [0065]) that is opposite the first conductivity type (n-type); and
forming a gate electrode (9 in FIG. 3f; ¶ [0071]) having a longitudinal (vertical) axis that extends in a first direction (vertically) on the drift region (2), wherein the plurality of well regions (5b/5c) are on a first (left) side of the gate electrode (9),
wherein a portion (beside right sidewall of 8) of the semiconductor layer (3) is between adjacent (on left and right sides of 9) well regions (5b/5c) in the first direction (vertically).

Re claim 11, Takeuchi discloses the method of Claim 10, wherein the adjacent well regions (on left and right sides of 9) comprise a first well region (on left side of 9) and a second well region (on right side of 9) that is separated (spaced apart) in the first direction (vertically) from the first well region (on left side of 9).
Re claim 12, Takeuchi discloses the method of Claim 11, wherein the first well region (on left side of 9) and the second well region (on right side of 9) extend in a second direction (laterally) that intersects (crosses) the first direction (vertically).
Re claim 13, Takeuchi discloses the method of Claim 11, wherein the portion (beside right sidewall of 8) of the semiconductor layer (3) is a first portion, and wherein a second portion (beside left sidewall of 8) of the semiconductor layer (3) is between the first well region (on left side of 9) and the gate electrode (9) in a second direction (laterally) that intersects (crosses) the first direction (vertically).

Re claim 14, Takeuchi discloses the method of Claim 10, further comprising: forming a termination structure (21b/21c in FIGS. 3d-3e; ¶ [0065] and [0067]) in an upper portion (2b) of the drift region (2) in a termination region (20; ¶ [0055] and [0068]) of the semiconductor device (MOSFET; ¶ [0071]), the termination structure (21b/21c) comprising a plurality of termination elements that extend around a periphery (FIG. 1; ¶ [0039]) of the semiconductor device (MOSFET).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki.
Re claim 8, Matsuki discloses the method of Claim 3, wherein the gate trenches (6 in FIG. 3C) are formed after the second conductivity type dopants (10 in FIG. 2A) are implanted into the semiconductor layer (3) in the active region.
But, fails to disclose wherein the gate trenches are formed before the second conductivity type dopants are implanted into the semiconductor layer in the active region.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the gate trenches are formed before the second conductivity type dopants are implanted into the semiconductor layer in the active region since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.
Also, the instant specification discloses scenarios where the gate trenches are performed both before and after the second conductivity type dopants are implanted into the semiconductor layer in the active region, without specifying any difference in the outcome and/or performance of the device structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892